Citation Nr: 0816936	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  03-31 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a right ear hearing 
loss disability.  

3.  Entitlement to service connection for a left ear hearing 
loss disability.  

4.  Entitlement to an initial evaluation in excess of 0 
percent for service-connected mixed vascular headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active duty from August 1970 to July 1982.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Phoenix, 
Arizona, VA Regional Office (RO).  

This case has previously come before the Board.  In July 
2005, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

A September 2007 rating decision shows that service 
connection for tinnitus has been established.  This 
represents a full grant of the benefits sought in regard to 
that issue.  

The issue of entitlement to service connection for a cervical 
spine disorder is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Left ear hearing loss was noted on the June 1970 service 
entrance examination report.  





2.  Right ear hearing loss was not noted at service entrance.  

3.  Clear and unmistakable evidence shows that hearing loss 
on the left preexisted service entrance and clear and 
unmistakable evidence shows that any left ear hearing loss 
was not aggravated in service.  

4.  A bilateral hearing loss disability was not manifest 
during service, was not manifest within one year of 
separation from service, and is not attributable to service.

5.  The appellant's headache disability is manifested by low 
grade headaches.  


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred or 
aggravated in service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West. 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  A right ear hearing loss disability was not incurred or 
aggravated in service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West. 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

3.  The criteria for a rating in excess of 0 percent for a 
headache disability have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case or 
supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case or the 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the appellant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

Letters, dated in November 2003 and July 2005, fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case was provided in September 
2007.  If there is VCAA deficiency, i.e., VCAA error, this 
error is presumed prejudicial to the claimant.  VA may rebut 
this presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case).  

The Board notes that the appellant is challenging the initial 
evaluation assigned following the grant of service connection 
for a headache disability.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In the claimant' s March 2003 notice of disagreement, the 
claimant took issue with the initial 0 percent disability 
rating and is presumed to be seeking the maximum benefits 
available under the law.  Id.; see also AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. 
§§ 5103A and 7105(d), the RO properly issued an August 2003 
statement of the case which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  He was also 
provided with the relevant criteria in correspondence dated 
in September 2007.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claim.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

The Board finds that "it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

There is no objective evidence indicating that there has been 
a material change in the service-connected headache 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The December 2005 VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.  The 
appellant was also provided with the relevant criteria in 
correspondence dated in September 2007.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA letters pertained to the issue of service 
connection.  The matter of the proper effective date is a 
"downstream" issue, i.e., an issue relating to the claim but 
arising after the beginning of the claims process.  With 
regard to that issue, VA has taken the proper action in 
accordance with 38 U.S.C.A. § 5104 as to the evaluation of 
the headache disability.  In addition, since the Board has 
concluded that the preponderance of the evidence is against 
the claim of service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  

I.  Service Connection
Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for an organic disease of the nervous system when it 
is manifested to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).

The Board notes that there has been a change in the 
interpretation of the law with respect to the adjudication of 
claims involving pre-existing conditions and the application 
of the presumption of soundness.

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2007).

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, the Board finds that whether the claim of 
entitlement to service connection for a bilateral hearing 
loss disability is considered on the basis of incurrence or 
on the basis of aggravation, the result is the same.  Service 
connection for a hearing loss disability on the left or right 
is not warranted.  

Initially, the Board notes that, generally, veterans are 
presumed to have entered service in sound condition as to 
their health.  This presumption attaches only where there has 
been an induction examination in which the later complained-
of disability was not detected.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  In this case, hearing loss was 
specifically noted on the June 1970 service entrance 
examination report.  Audiological evaluation showed puretone 
thresholds, in decibels, to include a finding of 45 at 4000 
Hertz on the left, and his hearing was assigned a profile of 
"2."  To the extent that the appellant denied having had 
hearing loss on the accompanying medical history to the June 
1970 examination report, the Board has accorded more 
probative value to the results of the objective testing.  In 
this case, the contemporaneous and post-service medical 
evidence establishes that hearing loss on the left existed 
prior to service entrance, a finding confirmed by the August 
2003 VA audiologist.  Thus, the Board finds that hearing loss 
on the left preexisted service in June 1970.  Therefore, the 
appellant is not entitled to a presumption of soundness at 
service entrance in regard to hearing on the left.  

As to hearing on the right, the Board notes that while 
"hearing loss" was noted on the service entrance 
examination report, the Board finds that the notation of such 
clearly and unmistakably pertained to hearing on the left, 
not on the right.  The June 1970 audiological evaluation as 
it pertained to the right was normal, as confirmed by the 
August 2003 VA audiological examiner.  The Board finds that 
the evidence clearly and unmistakably establishes that 
hearing on the right was normal at service entrance in June 
1970.  Therefore, the appellant is entitled to the 
presumption of soundness at service entrance in regard to 
hearing on the right.  The Board notes that in light of this 
finding, and while relevant to hearing on the left, the 
theory of aggravation is not relevant in regard to hearing on 
the right.  

As to aggravation of hearing loss on the left noted at 
service entrance, the Board finds no increase in service.  In 
that regard, the February 1978 separation examination shows 
normal hearing, bilaterally.  The Board notes that while the 
separation examination was accomplished several years prior 
to separation in 1982, on VA examination in January 1983, his 
hearing was specifically noted to be normal.  The Board finds 
that the normal findings on the February 1978 separation 
examination report, coupled with the post service January 
1983 VA examination report showing normal hearing, and to the 
extent necessary, clearly and unmistakably establish that 
preexisting hearing loss on the left was not aggravated 
during service.  Rather, the records reflect that hearing on 
the left improved during service.  

The Board notes that even assuming that the isolated notation 
of hearing loss on the left at service entrance was in any 
way inaccurate, the fact remains that the competent evidence 
establishes that service connection for a hearing loss 
disability is not warranted.  The August 2003 VA examiner 
stated that the appellant's hearing loss disability was not 
related to noise exposure during service, and the March 2007 
VA examiner added that it was not likely related to the 
documented in-service motor vehicle accident in which he hit 
his head.  

The determination in this case is based on the competent 
evidence.  The Board notes that the appellant is competent to 
report his symptoms, to include that he had hearing loss due 
to in-service noise exposure in association with incoming 
aircraft on the flight line, Transcript at 7 (2004), 
sustained a head injury in service, and has current hearing 
loss.  In addition, the Board notes that service personnel 
records reflect that he was a medic in service, and he was 
noted to be working as a secretary in a medical ward in the 
August 2003 VA neurological examination report.  However, he 
is not shown to have the medical expertise required for a 
determination in this case.  More specifically, although the 
appellant is competent to report both in-service and post 
service symptoms and/or injuries, the pivotal determination 
in this case is one of etiology.  In that regard, the Board 
has accorded more probative value to the competent opinions 
of the VA audiologists establishing that his bilateral 
hearing loss disability is not related to in-service disease 
or injury.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Board notes that private records, dated in April 1998 and 
December 1998, note hearing loss on the left may be related 
to his occupation, requiring the use of a headset.  The Board 
notes that the literature submitted is not specific to this 
appellant, and is thus, speculative.  The Board finds the VA 
opinions to be competent, probative, and notes that the 
examiners reviewed the claims file and provided a complete 
rationale for the opinions.  

Furthermore, the lapse in time between active service and the 
first post service diagnosis with respect to a hearing loss 
disability also weighs against the claim.  The Board may, and 
will, consider in its assessment of a service connection 
claim, the passage of a lengthy period of time wherein the 
appellant has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  In that regard, the Board notes that a May 
1998 private record reflects complaints of hearing loss for 
the previous two to three months, not since service.  

To the extent that the August 2003 neurological examination 
report notes that a hearing loss disability was related to 
in-service noise exposure, such is a mere transcription of 
lay history.  Such information is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  The Board notes that the neurological 
examiner specifically referred to the August 2003 
audiological examination report in regard to a hearing loss 
disability, and as noted, the August 2003 audiologist 
determined that the appellant's hearing loss disability was 
not related to noise exposure in service.  The Board finds 
that the VA audiological opinions are consistent and proved 
by the record, to include the contemporaneous evidence.  

In sum, the competent evidence clearly and unmistakably 
establishes that, hearing on the right was normal at service 
entrance, that preexisting hearing loss on the left was not 
aggravated during service, that hearing on both the right and 
left was normal at separation, and that a chronic hearing 
loss disability was not manifest during service or within the 
initial post-service year, and that a bilateral hearing loss 
disability is not attributable to in-service disease or 
injury.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The appellant is appealing the original assignment of 
disability evaluation following an award of service 
connection in September 2002 for mixed vascular and tensions 
headaches.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 0 percent 
rating has been assigned.  Accordingly, the issue is whether 
a rating in excess of 0 percent is warranted for the headache 
disability at any time during the appeal period.

In this case, the appellant essentially asserts that the 0 
percent disability evaluation assigned does not reflect the 
degree of impairment due to his symptoms in association with 
his headaches.  At the hearing, he testified that he had 
headaches two to three times per week and that he took a lot 
of leave from work due to headache pain.  Transcript at 2-6 
(2004).  

The AOJ has assigned a 0 percent evaluation under Diagnostic 
Codes 8199-8100.  Diagnostic Code "8199" represents an 
unlisted disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.124a.  See 38 C.F.R. 
§ 4.27.  In this case, the mixed vascular and tension 
headaches are rated as analogous to migraine headaches.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant 
a 50 percent rating.  Migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months warrant a 30 percent rating.  
Migraines with characteristic prostrating attacks averaging 
one in 2 months over the last several months warrant a 10 
percent rating.  Migraines with less frequent attacks warrant 
a noncompensable rating.

The Board notes that the appellant is competent to report his 
symptoms, to include pain.  The Board notes that the in 
regard to his assertions pertaining to lost time from work, 
the appellant has not provided employment records in that 
regard.  Regardless, the Board has accorded more probative 
value to the competent medical opinion in regard to the 
degree of impairment.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
In that regard, the Board notes that the December 2005 VA 
examination report characterizes the headaches as low grade 
headaches, indicating that the headaches are not prostrating 
in nature.  In further support of this finding, the Board 
notes that other than mild cerebral atrophy, magnetic 
resonance imaging (MRI) of the brain in September 2000 was 
normal.  The Board notes that there is no competent opinion 
relating cerebral atrophy to his headache disability.  In 
addition, a computed tomography (CT) scan of the brain in 
August 2003 was normal.  To the extent that he was noted to 
have "cervical headache" in association with a cervical 
spine disorder on VA examination in April 2006, the Board 
notes that the appellant is not service connected for a 
cervical spine disorder.  

Lastly, the Board notes the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation on an extraschedular basis.  See 38 
C.F.R. § 3.321(b) (1).  The December 2005 VA examination 
reports reflect that the appellant is employed.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  



ORDER

Service connection for a left ear hearing loss disability is 
denied.  

Service connection for a right ear hearing loss disability is 
denied.  

An evaluation in excess of 0 percent for a headache 
disability is denied.  


REMAND

The appellant has asserted alternate theories of entitlement 
in regard to service connection for a cervical spine 
disorder.  In his April 2000 claim, he contended that he had 
a cervical spine disorder as a result of a motor vehicle 
accident in service.  In a March 2003 notice of disagreement, 
following an April 2002 grant of service connection for a 
back disability and a headache disability, he asserted that 
he had a cervical spine disorder secondary to his service-
connected back disability and/or headache disability.  In an 
April 2008 Informal Hearing Presentation, the appellant's 
representative reiterated both theories of entitlement.  The 
appellant has not been provided VCAA notice in regard to the 
provisions of 38 C.F.R. § 3.310 pertaining to secondary 
service connection, and neither the August 2004 statement of 
the case nor the September 2007 supplemental statement of the 
case addresses the provisions relative to secondary service 
connection.  The Board notes that while the March 2006 VA 
examiner opined that chronic cervicalgia secondary to mild 
intervertebral disc disease with possible evidence of mild 
ligamentous laxity at C5-C6 was consistent with the aging 
process rather than trauma, and that the ligamentous laxity 
had a greater likelihood of being related to a motor vehicle 
accident sustained after separation, in light of the fact 
that the appellant has continuously pursued alternate 
theories of entitlement, AOJ consideration of the claim on a 
secondary basis is necessary prior to Board adjudication, so 
as not to prejudice the appellant's procedural and 
developmental rights, including pursuant to the VCAA.  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a VCAA letter 
that addresses secondary service 
connection in regard to the cervical spine 
disorder, to include notice of the 
provisions of 38 C.F.R. § 3.310.  

2.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


